Exhibit 10.4




IRREVOCABLE PROXY

For good and valuable consideration, receipt of which is hereby acknowledged,
 VALENS U.S. SPV I, LLC, a Delaware limited liability company (“Valens”), hereby
appoints STEN Corporation, a Minnesota corporation (the “Proxy Holder”), with a
mailing address at 10275 Wayzata Blvd., Suite 310, Minnetonka, Minnesota 55305,
with full power of substitution and resubstitution, as attorney and proxy, to
vote all of the shares of common stock of the Proxy Holder, now or in the future
owned by Valens, but solely to the extent such shares are (i) issued to Valens
for an exercise price equal to $0.01 per share (“Warrant Share”) under the
Common Stock Purchase Warrant dated as of the date hereof (the “Warrant”) issued
by the Proxy Holder to Valens or (ii) the Closing Shares (as defined in the
Security Agreement referred to below) (together with the Warrant Shares, the
“Shares”).

This proxy is irrevocable and coupled with an interest.  Upon the sale or other
transfer of the Shares, in whole or in part, or the assignment of the Warrant,
this proxy shall automatically terminate (a) with respect to such sold or
transferred Shares at the time of such sale and/or transfer or (b) with respect
to all Warrant Shares in the case of an assignment in full of the Warrant or (c)
with respect to such number of Warrant Shares as are underlying the portion of
the Warrant assigned in the case of the assignment of a portion of the Warrant,
at the time of such assignment, in each case, without any further action
required by any person; provided, however, that this proxy shall not
automatically terminate if such termination would cause any interest (including
original issue discount) payable by any Company under the Obligations to a
Person that is not a “United States person,” as defined in Section 7701(a)(30)
of the Code, not to qualify as portfolio interest, within the meaning of Section
871(h)(2) or 881(c)(2) of the Code, as applicable, by reason of Section
871(h)(3) or 881(c)(3)(B) of the Code, as applicable, taking into account the
constructive ownership rules under Section 871(h)(3)(C) of the Code.  All
capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Security Agreement made as of November 23, 2007 (as the same may
be amended, restated, extended or modified from time to time, the “Security
Agreement”) by and among the Proxy Holder, STEN Credit Corporation, Stencor,
Inc., EasyDrive Cars and Credit Corporation, LV Administrative Services, Inc.,
as Agent for the lenders from time to time party thereto, and certain parties
listed on Exhibit A thereto.

Valens shall use its best efforts to forward to the Proxy Holder within two (2)
business days following Valens’ receipt thereof, at the address for the Proxy
Holder set forth above, copies of all materials received by Valens relating, in
each case, to the solicitation of the vote of the shareholders of the Proxy
Holder.

This proxy shall remain in effect with respect to the Shares during the period
commencing on the date hereof and continuing until the earlier of (a)
termination upon sale or other transfer of the Shares, in whole or in part, or
the assignment of the Warrant as described above or (b) the indefeasible payment
in full of all Obligations (as defined in the Security Agreement) owing by any
Company (as defined in the Security Agreement) under and pursuant to the
Security Agreement or any Ancillary Agreement (as defined in the Security
Agreement).

Valens hereby covenants and agrees that, except for actions taken in furtherance
of this proxy, the Security Agreement and any Ancillary Agreement, Valens (i)
has not entered, and shall not enter at any time while this proxy remains in
effect, into any voting agreement or voting trust with respect to the Shares,
and (ii) has not granted, and shall not grant at any time while this proxy
remains in effect, a proxy, consent or power of attorney with respect to the
Shares.  During the term of this Agreement, Valens shall not take any action
that would in any way restrict, limit or interfere with the performance of
Valens’ obligations hereunder or the exercise and voting of the proxy by the
Proxy Holder on a timely basis.

[INTENTIONAL END OF PAGE; SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this irrevocable proxy as of
the 23 day of November, 2007.

 

VALENS U.S. SPV I, LLC

By:Valens Capital Management LLC,
its Investment Manager

    

By: /s/ Patrick Regan

Name:  Patrick Regan
Title:Authorized Signatory




    

ACKNOWLEDGED AND AGREED:

    

STEN CORPORATION

  










By:




/s/ Kenneth W. Brimmer
Name: Kenneth W. Brimmer
Title: Chief Executive Officer












